Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 11/19/2021, have been fully considered but are not persuasive. The reasons set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3-5, 7-8, 10-12, 14-15, and 17-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,923,837. Although the claims at issue are not identical, they are not the claims of the Instant Application (Appl. No. 16/275,316) are obvious variants of claims of U.S. Patent No. US 9,923,837.
Instant Application (Appl. No. 16/275,316)
U.S. Patent No. US 9,923,837
1, 8, 15. A method implemented to provide tenant bandwidths in a cloud computing environment, in which one or more servers host virtual machines (VMs), the method comprising:
receiving a request for a task, 
the request including a first value indicating a number of VMs required, a second value indicating bandwidths the required VMs need, a third value indicating a duration of the task, and a fourth value indicating a deadline of the task;
determining a starting time of the task and a bandwidth allocation of the task, 
wherein the bandwidth allocation of the task is smaller than the second value, and

allocating the number of VMs for the request at the starting time with the bandwidth allocated to complete the task prior to the deadline.

3, 10, 17. The method of claim 1, 
wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and 
wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task.



2, 10. The method of claim 1, wherein the values of the first parameter, the second parameter, the third parameter, and the 

7, 15. The method of claim 1, wherein selecting the starting time of the task and the bandwidth allocation of the task includes increasing the value of the third parameter inversely proportional to the shrinking of bandwidth allocation of the task from the second parameter indicating bandwidth required.


wherein the measurement of the cloud resource utilization contains a plurality of elements, each element representing a tier of the cloud resource utilization.

4, 12. The method of claim 1, wherein the measurement of cloud resource utilization contains a plurality of elements, each element represents a tier of cloud resource utilization.
5, 12, 19. The method of claim 4, 
wherein the plurality of elements includes a first element of a set of servers hosting the VMs, a second element of a set of virtual switches managing the set of 



wherein determining the starting time of the task and the bandwidth allocation of the task further includes comparing measurements of cloud resource utilization at a set of starting times and a set of bandwidth allocations.

6, 14. The method of claim 1, wherein selecting the starting time of the task and the bandwidth allocation of the task includes comparing measurements of cloud resource utilization at a set of starting time and a set of bandwidth allocation.


Claim(s) 1, 3-5, 7-8, 10-12, 14-15, and 17-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,230,659. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application (Appl. No. 16/275,316) are obvious variants of claims of U.S. Patent No. US 10,230,659.
Instant Application (Appl. No. 16/275,316)
U.S. Patent No. US 10,230,659
1, 8, 15. A method implemented to provide tenant bandwidths in a cloud computing environment, in which one or 
receiving a request for a task, 
the request including a first value indicating a number of VMs required, a second value indicating bandwidths the required VMs need, a third value indicating a duration of the task, and a fourth value indicating a deadline of the task;
determining a starting time of the task and a bandwidth allocation of the task, 
wherein the bandwidth allocation of the task is smaller than the second value, and
wherein determining the starting time and the bandwidth allocation includes increasing the third value in inverse proportion to reduction of the bandwidth allocation of the task from the second value; and
allocating the number of VMs for the request at the starting time with the 



6, 13, 19. The method of claim 1, wherein determining the starting time and the bandwidth includes increasing the third value inversely proportional to reduction of bandwidth allocation of the task from the second value.


wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and 
wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task.

4, 11, 18. The method of claim 3, 
wherein the measurement of the cloud resource utilization contains a plurality of 

.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had 
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “determining a starting time of the task and a bandwidth allocation of the task, wherein the bandwidth allocation of the task is smaller than the second value, and wherein determining the starting time and the bandwidth allocation includes increasing the third value in inverse proportion to reduction of the bandwidth allocation of the task from the second value” of claim(s) 1, 8, and 15. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballani et al. (Pub. No.: US 2013/0219068, hereinafter, “Ballani”) in view of Naik, Vijay K. (Pub. No.: US 2008/0172673, hereinafter, “Naik”), and further in view of Kumar et al. (Patent No.: US 8,547,840, hereinafter, “Kumar”).
Claims 1, 8, 15. Ballani teaches:
A method implemented to provide tenant bandwidths in a cloud computing environment, in which one or more servers host virtual machines (VMs), the method comprising: – in paragraphs [0015], [0018] (Each machine has one or more slots for virtual machines (VMs) which can be allocated to a tenant in response to a tenant (or user) request 112 for resources to run an application. A candidate resource network bandwidth between VMs which would be reserved for the user.)
receiving a request for a task, – in paragraphs [0016], [0017]  (The resource manager element 106 receives a user (or tenant) request 112 which includes details of the application (such as a data analytics job) to be run and at least one high level constraint (block 122). The details of the application to be run which are included within the user request 112 (along with at least one high level constraint) may comprise one or both of the following: the job or program to be run and the amount of data which is to be processed by the application (which may be referred to as the `input data size`).)
the request including user requirement, – in paragraph [0016] (The resource manager element 106 receives a user (or tenant) request 112 which includes details of the application (such as a data analytics job) to be run and at least one high level constraint (block 122).)
wherein the user requirement includes a first value indicating a number of VMs required, a second value indicating bandwidths the required VMs need, and a fourth value indicating a deadline of the task; – in paragraph [0016] (This high level constraint (which may also be referred to as a `user requirement`) is a user-focused constraint in that it is defined in terms which are centered around the user experience, rather than in terms of any provider-focused or resource-focused aspects such as number of VMs or bandwidth. Examples of such high level constraints include, but are not limited to, a performance-oriented constraint (e.g. defined in terms of a completion time required, such as completion of the application within X hours, or data throughput, such as a required minimum throughput of X Mbit/s), a cost-oriented constraint (e.g. completion of the application must not cost more than $X or must cost between $X and $Y) or a combination of a performance-oriented constraint and a cost-oriented constraint (e.g. completion of the application within X hours and costing no more than $Y).)
determining a starting time of the task and a bandwidth allocation of the task, – in paragraph [0018] (Each element in the set of candidate resource combinations comprises a different combination of datacenter resources which satisfy the high level constraint(s) within the user request. A candidate resource combination may be defined in terms of one of many different combinations of resources and in an example, the resources may include two or more of: the number of VMs that would be allocated to the user, the network bandwidth between VMs which would be reserved for the user, the bandwidth to the storage service which would be reserved for the user, the types of VMs, memory and time (where this time may, for example, relate to the time taken to run the application, the start time of the application and/or the delay before the start of the application).)
allocating the number of VMs for the request at the starting time with the bandwidth allocated to complete the task prior to the deadline. – in paragraphs [0018], [0022] (A candidate resource combination may be defined in terms of one of many different combinations of resources and in an example, the resources may include two or more of: the number of VMs that would be allocated to the user, the network bandwidth between VMs which would be reserved for the user, the bandwidth to the  time that it will take to complete the application using each resource allocation and the data throughput of the application using each resource allocation.)

Ballani does not explicitly teach:
wherein the user requirement includes a third value indicating a duration of the task.
However, Naik teaches:
wherein the user requirement includes a third value indicating a duration of the task – in paragraph [0034] (A request can also include constraints such as the earliest start time to process the request, duration to process the request, a deadline to finish processing the request, processing location specific constraints, and the like.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ballani with Naik to include wherein the user requirement includes a third value indicating a duration of the task, as taught by Naik, in paragraph [0001], to provide a technique for resource matching within a grid computing environment.

Combination of Ballani and Naik does not explicitly teach:
wherein the bandwidth allocation of the task is smaller than the second value, and wherein determining the starting time and the bandwidth allocation includes increasing the third value in inverse proportion to reduction of the bandwidth allocation of the task from the second value.
However, Kumar teaches:
wherein the bandwidth allocation of the task is smaller than the second value, and – on lines 64-66 in column 9 (The bandwidth limit of each task is then adjusted such that the total adjusted bandwidth for all of the tasks does not exceed the scaled job bandwidth limit (step 670).)
wherein determining the starting time and the bandwidth allocation includes increasing the third value in inverse proportion to reduction of the bandwidth allocation of the task from the second value; and – on lines 5-24 in column 10, on lines in column 10 (Each task may be assigned a priority value, and the tasks with higher priority values may have their data transmission rates increased before those with lower priority values until all of the increased job bandwidth is utilized. The tasks with lower priority values may have their data transmission rates decreased such that the tasks with higher priority values may have their data transmission rates further increased. As shown in the upper graph, task signal 700 begins at time t=0 at a data transmission rate of 100 megabytes per second. This rate is maintained for an interval before the data transmission rate decreases to 100 megabytes per second.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ballani and Naik with Kumar to include 

Claims 3, 10, 17. Combination of Ballani, Naik, and Kumar teaches The method of claim 1 – refer to the indicated claim for reference(s).
Ballani teaches:
wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task. – in paragraphs [0037], [0038], [0066] (Another example metric, however, may aim at minimizing the utilization of one particular resource versus another. In other examples, a different metric may be used. It will be appreciated that the example metric is described above with reference to a resource tuple <N, B> by way of example only and alternative candidate resource combinations may alternatively be used, e.g. <N, B, t> where t is a time parameter (e.g. time taken, start time, delay before start, etc).)

Claims 4, 11, 18. Combination of Ballani, Naik, and Kumar teaches The method of claim 3 – refer to the indicated claim for reference(s).
Ballani teaches:
wherein the measurement of the cloud resource utilization contains a plurality of elements, each element representing a tier of the cloud resource utilization. – in paragraphs [0016], [0019], [0022] (Any method of job profiling may be used which is able to generate the set of candidate resource combinations in a reasonable amount of time (e.g. in a matter of seconds or minutes but not hours). The job profiling process (in block 124) may use information on the current state of the datacenter (e.g. as provided by the datacenter 104 to the resource element manager 106 via arrow 114), such as the current resource utilization within the datacenter.)

Claims 5, 12, 19. Combination of Ballani, Naik, and Kumar teaches The method of claim 4 – refer to the indicated claim for reference(s).
Ballani teaches:
wherein the plurality of elements includes a first element of a set of servers hosting the VMs, a second element of a set of virtual switches managing the set of servers, and a third element of a set of nodes managing the set of servers. – in paragraph [0015] (FIG. 1 shows a schematic diagram of a system 102 which comprises a multi-resource, multi-tenant datacenter 104 and a resource manager element 106. The datacenter 104 comprises machines 108 which are typically connected together by switches 110 in a hierarchy of components (e.g. the datacenter may be made up of pods, with each pod comprising a few racks and each rack comprising machines).)

Claims 7, 14. Combination of Ballani, Naik, and Kumar teaches The method of claim 1 – refer to the indicated claim for reference(s).
Ballani teaches:
wherein determining the starting time of the task and the bandwidth allocation of the task further includes comparing measurements of cloud resource utilization at a set of starting times and a set of bandwidth allocations. – in paragraphs [0026], [0027], [0070]-[0072] (Where the datacenter is at or near capacity currently and is predicted to remain so for the next 45 minutes, an application start may be delayed by one hour and then the application may be resourced so that it can be completed within 2 hours, such that a tenant's high level constraint that the application needed to be completed within 3 hours is still satisfied. Such methods provide additional flexibility to the provider and increase the efficiency of the datacenter. Although the description above refers to precise sets of candidate resource combinations, such as <N.sub.1, B.sub.1>, <N.sub.2, B.sub.2>, . . . , <N.sub.n, B.sub.n> where n is an integer, in some examples, the set of candidate resource combinations may alternatively be specified in terms of ranges that a particular resource value, such as the number of VMs, can take. FIG. 3 shows an example method of comparing candidate resource combinations (which in this example are resource tuples <N, B>) in which the problem of comparing resource tuples is transformed to comparing datacenter states that result from the allocation of the corresponding resources. Here, the state of a datacenter characterizes the resources left unallocated in the datacenter. As shown in FIG. 3, the input 302 received by the resource selection component 206 comprises the current 

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the art cited on the record does not disclose determining the starting time and the bandwidth allocation includes increasing the third value in inverse proportion to reduction of the bandwidth allocation of the task from the second value.
In response, the examiner respectfully submits:
However, Kumar teaches wherein determining the starting time and the bandwidth allocation includes increasing the third value in inverse proportion to reduction of the bandwidth allocation of the task from the second value – on lines 5-24 in column 10, on lines in column 10 (Each task may be assigned a priority value, and the tasks with higher priority values may have their data transmission rates increased before those with lower priority values until all of the increased job bandwidth is utilized. The tasks with lower priority values may have their data transmission rates decreased such that the tasks with higher priority values may have their data transmission rates further increased. As shown in the upper graph, task signal 700 begins at time t=0 at a data transmission rate of 100 megabytes per second. This rate is maintained for an interval before the data transmission rate decreases to 100 megabytes per second.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449